45 F.3d 427NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Cornelius TUCKER, Jr., Plaintiff-Appellant,v.Susan FRYE;  Garland Wallace, Captain, Defendants-Appellees.Cornelius TUCKER, Jr., Plaintiff-Appellant,v.P. Trevor SHARP, Magistrate Judge;  Attorney General ofNorth Carolina;  James B. Hunt, Governor;  Lynn C.Phillips, Defendants-Appellees.
Nos. 94-6532, 94-6578.
United States Court of Appeals, Fourth Circuit.
Submitted August 30, 1994.Decided December 22, 1994.

Appeals from the United States District Court for the Middle District of North Carolina, at Greensboro.  Norwood Carlton Tilley, Jr., District Judge.  (MISC-94-11-2, MISC-94-12-2)
Cornelius Tucker, Jr., appellant pro se.
M.D.N.C.
VACATED AND REMANDED.
Before MURNAGHAN, NIEMEYER, and MICHAEL, Circuit Judges.

OPINION
PER CURIAM

1
Cornelius Tucker appeals from two orders denying his motions for leave to file two 42 U.S.C. Sec. 1983 (1988) complaints.  Under the terms of a pre-filing injunction entered in the Middle District of North Carolina, Tucker was required to seek leave from the court before filing any Sec. 1983 claims.  In these two appeals, the district court denied the motion to file his complaint pursuant to the pre-filing injunction on the recommendation of the magistrate judge.  In both cases, the magistrate judge noted that Tucker had not "legibly and concisely" included the information required by the injunction.


2
This Court has held invalid the pre-filing injunction at issue in these two appeals.  Tucker v. Drew, No. 94-6241 (4th Cir.  May 23, 1994) (unpublished).  This holding renders the orders which enforce the pre-filing injunction's terms error.  Consequently, we grant leave to proceed in forma pauperis, vacate both orders denying leave to file the complaints and remand the cases for further proceedings.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED